START, J.
In this action the plaintiff seeks to recover the value of a quantity of wood which it had on hand for use in its schoolhouse when No. 20, of the Acts of 1892, took effect. The wood was taken and used in the schoolhouse, under the direction of the school directors for the *318town of Chester. The court below rendered judgment for the defendants to recover their costs. The case of Town School District of Barre v. School District No. 13 of Barre, 67 Vt., is full authority for this holding.

judgment affirmed.